ASSET PURCHASE AGREEMENT Between DXP ENTERPRISES, INC. (“Buyer”) and KENNETH CROSBY, LLC KENNETH CROSBY NEW YORK, LLC KENNETH CROSBY SOUTHERN TIER, LLC KENNETH CROSBY WESTERN NEW YORK, LLC (collectively, “Seller”) October 10, 2011 EXHIBITS: EXHIBIT A: Form of General Conveyance, Transfer, Assignment & Assumption (Sections 8.03 and 9.05) EXHIBIT B:Form of Employment Agreement (Sections 8.03, 8.06 and 9.05) EXHIBIT C: Form of Landlord Consent to Assignment and Estoppel Certificate (Sections 7.08 and 8.03) EXHIBIT D:Form of Escrow Agreement (Section 8.03) EXHIBIT E:Tax Allocation (Section 1.08(a)) EXHIBIT F:Form of Assignment and Assumption of Lease (Sections 8.03 and 9.05) EXHIBIT G:Working Capital Calculation (Section 1.03(b)) EXHIBIT H: Membership Interests Ownership for each of the 4 companies comprising the Seller (Section 14.37) EXHIBIT I: Form of Closing Agreement ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made and entered into this 10th day of October, 2011 (“the Effective Date”), by and among KENNETH CROSBY, LLC, KENNETH CROSBY NEW YORK, LLC, KENNETH CROSBY SOUTHERN TIER, LLC, and KENNETH CROSBY WESTERN NEW YORK, LLC, each a New York limited liability company (collectively, the “Seller”) and DXP ENTERPRISES, INC., a Texas corporation (the “Buyer”). W I T N E S S E T H: WHEREAS, the Seller desires to transfer to the Buyer the Business and all of the Transferred Assets and the Assumed Liabilities and the Buyer desires to acquire such Business, Transferred Assets and Assumed Liabilities, all upon the terms and subject to the conditions set forth herein; and WHEREAS, the parties hereto desire to set forth certain representations, warranties, covenants and agreements, all as more fully set forth below; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS 1.01Transferred Assets. (a)Subject to the terms and conditions of this Agreement and in consideration of the obligations of the Buyer as provided herein, and except for the Excluded Assets as provided in Section 1.02 hereof, at the Closing, the Seller has good and marketable title to the Transferred Assets (as defined herein) and Seller shall sell, assign, transfer, grant, bargain, deliver and convey to the Buyer, free and clear of all Liens, other than Permitted Liens, all of Seller’s right, title and interest in, to and under the Business, as a going concern, and all assets owned or leased and used by the Seller in connection with or arising out of the Business of every type and description, real or personal, tangible and intangible, wherever located and whether or not reflected on the books and records of the Seller (hereinafter sometimes collectively referred to as the “Transferred Assets”), including, but not limited to: (i) all tangible personal property, including but not limited to the Equipment and vehicles set forth in Schedule 1.01(a)(i) to the Disclosure Schedule; (ii) all Inventories, including the Inventories set forth in Schedule 1.01(a)(ii) to the Disclosure Schedule; (iii) all accounts receivable and other rights to payment from customers of Seller, including the accounts receivable set forth in Schedule 1.01(a)(iii) to the Disclosure Schedule (“Accounts Receivable”); (iv) the Proprietary Information, including but not limited to the names “Kenneth Crosby, Kenneth Crosby New York, Kenneth Crosby Southern Tier, Kenneth Crosby Western New York, Kelley & Gierston Industrial Supply, Kelley & Kelley Industrial Supply and Gierston Tool” or any derivatives thereof, the names of the customers and suppliers of the Business; (v) to the extent assignable, all Contracts and Other Agreements, including but not limited to (A) all rights of Seller under and pursuant to all written agreements with customers including those agreements which are for a term of more than six (6) months which are all set forth on Schedule 1.01(a)(v), (B) all rights of Seller under non-disclosure or confidentiality agreements, non-compete or non-solicitation agreements with former employees, Transferred Employees and agents of Seller or with third Persons to the extent relating to the Business or the Transferred Assets and (C) all rights of Seller under or pursuant to all warranties, representations and guarantees made by suppliers, manufacturers and contractors to the extent relating to products sold and services provided to Seller or to the extent affecting any Transferred Assets or the Business (but specifically excluding warranties, representations and guaranties specifically and solely relating to any Excluded Assets or Retained Liabilities); (vi) intentionally omitted; (vii) to the extent assignable, all prepaid expenses, deposits and similar assets of Seller, including but not limited to customer deposits, security for rent, electricity, telephone or other utilities and prepaid charges and expenses including prepaid rent and any prepaid items shown on Seller’s December 31, 2010 Financial Statements relating to the Transferred Assets and the Business other than prepaid insurance for the Business, subject to adjustment due to the passage of time; (viii) all documents that are related to the Business, including but not limited to documents relating to products, services, marketing, advertising, promotional materials, Proprietary Information, personnel files of the Transferred Employees and all files, customer files and related documents (including credit information), supplier lists, records, literature and correspondence, to the extent permitted by law to be assigned and transferred (“Documents and Other Papers”); (ix) to the extent assignable, all permits, including but not limited to environmental permits used by Seller in the Business and all permits necessary to conduct the Business as currently conducted, and all rights, and incidents of interests therein (“Permits”); (x) all supplies and computer equipment owned by Seller and used or held for use in connection with the Transferred Assets and the Business; (xi) to the extent not used to repair or replace any Transferred Assets, all rights to third-party property and casualty insurance proceeds to the extent receivable in respect of property or assets that would otherwise be Transferred Assets; and (xii) all other intangible assets of Seller, if any, associated with the Transferred Assets and the Business. (b)The Seller shall use its reasonable efforts to obtain, or as the case may be assist the Buyer in obtaining, such consents of third parties as are necessary for the assignment of the Transferred Assets; provided, however, that Seller shall not be required to pay any amounts in respect of obtaining such consents.To the extent that any of the Transferred Assets are not assignable or consents to the assignment thereof cannot be obtained as herein provided, such Transferred Assets shall be held by the Seller in trust for the Buyer and any obligations with respect thereto shall be performed by the Buyer in the name of the Seller and all benefits and obligations derived thereunder shall be for the action of the Buyer.The Seller shall, at the request of the Buyer, enforce in a reasonable manner, at the cost of and for the account of the Buyer, any and all rights of the Seller against such third party relating to any such Transferred Assets.Seller shall promptly pay over to the Buyer all money or other consideration received by it in respect of such entitlement. 1.02Excluded Assets.There shall be excluded from the Transferred Assets (the “Excluded Assets”): (i) cash or cash equivalents, (ii) the minute books, organizational documents, stock registers and such other books and records of Seller pertaining to ownership, organization or existence of Seller as a corporation, provided, however, duplicate copies of such records shall be provided to Buyer as are reasonably necessary to enable Buyer to file tax returns and file information with the Securities and Exchange Commission, (iii) those assets of listed or described on Schedule 1.02 of the Disclosure Schedule, and (iv) any monies owed by any Member or any Manager to the Seller. 1.03Consideration. (a)The consideration for Buyer’s purchase of the Transferred Assets and the Business shall be: Sixteen Million Five Hundred Thousand and No/100 Dollars ($16,500,000.00) (“Seller Purchase Price”), subject to adjustment as otherwise provided under this Section 1.03, paid as follows: (i) the amount that equals the payment of Seller’s bank debt (the “Debt Payments”), (ii) the amount equal to seven and one-half percent (7.5%) of the Purchase Price (the “Escrow Amount”), (iii) the Seller Purchase Price less the Debt Payments and less the Escrow Amount (“Seller Cash Payment”), and (iv) the assumption of the Assumed Liabilities shall be collectively known as the “Seller Consideration”.On the Closing Date, Buyer shall pay to Seller (i) by wire transfer into an account(s) designated by Seller in an amount necessary to satisfy the Seller’s bank debt; (ii) by wire transfer equal to the Escrow Amount to the escrow account as specified in the Escrow Agreement as defined in Section 8.03; and (iii) by wire transfer into an account(s) designated by Seller in an amount equal to the Seller Cash Payment. (b)Purchase Price Adjustment.The Seller Purchase Price shall be adjusted as provided in this Section 1.03 to reflect the difference between the Final Net Working Capital and the Target Working Capital of $5,850,000 (which was determined as reflected in Exhibit “G”).Not later than sixty (60) days after the Closing Date, Seller shall cause to be prepared and delivered to Buyer a statement setting forth Seller’s calculation of Final Net Working Capital (the "Closing Statement"), which shall be prepared by Seller in accordance with Exhibit “G”. (c)If Buyer disagrees with Seller’s calculations in the Closing Statement, Buyer may, within fifteen (15) days after delivery of the Closing Statement, deliver a notice to Seller disagreeing with such calculation and setting forth Buyer’s calculation of such amounts (a "Dispute Notice").Any such Dispute Notice shall specify those items or amounts as to which Buyer disagrees, and Buyer shall be deemed to have agreed with all other calculations and amounts contained in the Closing Statement.If a Dispute Notice shall be duly delivered by Buyer to Seller, Seller and Buyer shall, during the fifteen (15) days following such delivery, use their good faith efforts to reach agreement on the disputed items or amounts in order to determine, as may be required, the Final Net Working Capital, as applicable, which amount shall not be less than the amount thereof shown in the Closing Statement nor more than the amount thereof shown in Buyer’s Dispute Notice.If the parties so resolve all disputes, the computation of the Final Net Working Capital, as amended to the extent necessary to reflect the resolution of the dispute, shall be conclusive and binding on all parties.If during such period, Seller and Buyer are unable to reach an agreement, they shall within five (5) Business Days thereafter cause Hein & Associates, LLP (“Buyer’s Firm”) and Mengel Metzger Barr & Co. LLP (“Seller’s Firm”) (Seller’s Firm and Buyer’s Firm shall collectively be referred to as “the Firms”) to each review this Agreement and the disputed items or amounts for the purpose of calculating the Final Net Working Capital and have the Firms endeavor to mutually agree upon a calculation of Final Net Working Capital (the cost of which shall be borne by each of the respective parties).In the event the Firms are unable to reach an agreement within five (5) Business Days thereafter, the Buyer and Seller will together appoint a third independent accounting firm (the “Third Firm”) (it being understood that in making such disputed calculation, the Third Firm shall be functioning as an expert and not as an arbitrator).In making such disputed calculation, the Third Firm shall consider only those items or amounts in the Closing Statement and the Dispute Notice to which Buyer has disagreed.The Third Firm shall deliver to Seller and Buyer, as promptly as practicable (but in any case no later than thirty (30) days from the date of engagement of the Firm), a report setting forth the calculations of the Final Net Working Capital.Such report shall be final and binding upon Seller and Buyer and judgment may be entered to enforce such report in any court of competent jurisdiction.The fees, costs and expenses of the Third Firm (“the Expenses”) shall be paid as follows: (i) if the event the Third Firm agrees with Seller’s calculation of the Final Net Working Capital, then Buyer shall pay the Expenses, (ii) if the Third Firm agrees with Buyer’s calculation of the Final Net Working Capital, then Seller will pay the Expenses, or (iii) if the Third Firm does not agree with Seller’s or
